                                                                                            Case 2:17-cv-01673-JAD-EJY Document 134
                                                                                                                                131 Filed 12/02/20
                                                                                                                                          12/01/20 Page 1 of 3


                                                                                            DIANA S. EBRON, ESQ.
                                                                                        1   Nevada Bar No. 10580
                                                                                            E-mail: diana@kgelegal.com
                                                                                        2   JACQUELINE A. GILBERT, ESQ.
                                                                                            Nevada Bar No. 10593
                                                                                        3   E-mail: jackie@kgelegal.com
                                                                                            KAREN L. HANKS, ESQ.
                                                                                        4   Nevada Bar No. 9578
                                                                                            E-mail: karen@kgelegal.com
                                                                                        5   KIM GILBERT EBRON
                                                                                            7625 Dean Martin Drive, Suite 110
                                                                                        6   Las Vegas, Nevada 89139
                                                                                            Telephone: (702) 485-3300
                                                                                        7   Facsimile: (702) 485-3301
                                                                                            Attorneys for SFR Investments Pool 1, LLC
                                                                                        8
                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                        9
                                                                                                                             DISTRICT OF NEVADA
                                                                                       10
                                                                                            THE BANK OF NEW YORK MELLON FKA Case No. 2:17-cv-01673-JAD-EJY
                                                                                       11   THE BANK OF NEW YORK AS TRUSTEE
                                                                                            FOR THE CERTIFICATEHOLDERS OF            NOTICE OF SETTLEMENT
                                                                                       12
                                                                                            CWALT, INC., ALTERNATIVE LOAN                         AND
               7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                     Stipulation and Order
KIM GILBERT EBRON




                                                                                       13   TRUST 2005-47CB, MORTGAGE                Staying Action
                                                   (702) 485-3300 FAX (702) 485-3301
                    LAS VEGAS, NEVADA 89139




                                                                                            PASSTHROUGH CERTIFICATES, SERIES STIPULATION TO STAY PROCEEDINGS
                                                                                       14   2005-47CB,
                                                                                       15                    Plaintiff,
                                                                                       16                                                         ECF No. 131
                                                                                            vs.
                                                                                       17
                                                                                            SPRINGS AT CENTENNIAL RANCH
                                                                                       18   HOMEOWNERS ASSOCIATION; SFR
                                                                                            INVESTMENTS POOL 1, LLC,
                                                                                       19

                                                                                       20                     Defendants.

                                                                                       21   SFR INVESTMENTS POOL 1, LLC,
                                                                                       22                     Counter-/Cross- Claimant,
                                                                                       23
                                                                                            vs.
                                                                                       24
                                                                                            THE BANK OF NEW YORK MELLON FKA
                                                                                       25   THE BANK OF NEW YORK AS TRUSTEE
                                                                                            FOR THE CERTIFICATEHOLDERS OF
                                                                                       26   CWALT, INC., ALTERNATIVE LOAN
                                                                                       27   TRUST 2005-47CB, MORTGAGE
                                                                                            PASSTHROUGH CERTIFICATES, SERIES
                                                                                       28   2005-47CB; MORTGAGE ELECTRONIC

                                                                                                                                          -1-
                                                                                            Case 2:17-cv-01673-JAD-EJY Document 134
                                                                                                                                131 Filed 12/02/20
                                                                                                                                          12/01/20 Page 2 of 3


                                                                                            REGISTRATION SYSTEMS, INC. as
                                                                                        1   Nominee Beneficiary for REPUBLIC
                                                                                        2   MORTGAGE, LLC; CLINT HARRIS, an
                                                                                            individual; ELIZABETH HARRIS, an
                                                                                        3   individual,

                                                                                        4                      Counter-/Cross- Defendants.
                                                                                        5

                                                                                        6           PLEASE TAKE NOTICE that plaintiff The Bank of New York Mellon fka The Bank of
                                                                                        7   New York, as Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-
                                                                                        8   47CB, Mortgage Pass-Through Certificates, Series 2005-47CB (BoNYM) and defendant SFR
                                                                                        9   Investments Pool 1, LLC (SFR) (collectively, the Parties) have reached a settlement as to all claims
                                                                                       10   between the Parties. The agreement is part of a more global settlement between SFR and Bank of
                                                                                       11   America, N.A. (BANA) that includes multiple properties, including the Property at issue in this
                                                                                       12   case.
               7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                       13           SFR and BANA have worked diligently to get the settlement finalized, but due to
                                                   (702) 485-3300 FAX (702) 485-3301
                    LAS VEGAS, NEVADA 89139




                                                                                       14   continuing COVID-19 issues there have been delays in completing a condition precedent to
                                                                                       15   settlement. The most recent signed agreement provides for full resolution of the condition
                                                                                       16   precedent on or before May 5, 2021.
                                                                                       17           Based on the foregoing, the Parties agree to stay litigation while the Parties determine if
                                                                                       18   the condition precedent occurs. Accordingly, the Parties stipulate to stay further proceedings until
                                                                                       19   June 1, 2021 and either reset the deadline for the pre-trial order or set a status check in the event
                                                                                       20   BoNYM and SFR have not dismissed the claims against each other.
                                                                                       21           ///
                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28

                                                                                                                                            -2-
                                                                                            Case 2:17-cv-01673-JAD-EJY Document 134
                                                                                                                                131 Filed 12/02/20
                                                                                                                                          12/01/20 Page 3 of 3



                                                                                        1           Should the Court grant the Parties' request to stay proceedings, the Parties reserve the right

                                                                                        2   to petition the Court and/or stipulate to lift the stay prior to its expiration.

                                                                                        3

                                                                                        4    DATED this 1st day of December, 2020.                DATED this 1st day of December, 2020.

                                                                                        5    KIM GILBERT EBRON                                    AKERMAN LLP

                                                                                        6    /s/ Karen L. Hanks_                                  /s/ Nicholas E. Belay
                                                                                             KAREN L. HANKS, ESQ.                                 NICHOLAS E. BELAY, ESQ.
                                                                                        7    Nevada Bar No. 9578                                  Nevada Bar No. 15175
                                                                                             7625 Dean Martin Drive, Suite 110                    1635 Village Center Circle, Suite 200
                                                                                        8    Las Vegas, Nevada 89139                              Las Vegas, Nevada 89134
                                                                                             Attorneys for SFR Investments Pool 1, LLC            Attorneys for Bank of New York Mellon
                                                                                        9

                                                                                       10   IT IS SO ORDERED that this case is stayed until June 1, 2021 consistent with the above

                                                                                       11   stipulation.
                                                                                                                                ORDER
                                                                                       12           DATED this ____ day of ______________, 2020.
               7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                       13          Based on the parties' stipulation [ECF No.____________________________________
                                                                                                                                              131] and good cause appearing, IT IS
                                                   (702) 485-3300 FAX (702) 485-3301
                    LAS VEGAS, NEVADA 89139




                                                                                       14   HEREBY ORDERED that THIS ACTION IS STAYED       DISTRICTforCOURT    JUDGE
                                                                                                                                                        all purposes until June 1,
                                                                                            2021, and all deadlines are vacated. The Clerk of Court is directed to
                                                                                       15   ADMINISTRATIVELY CLOSE THIS CASE.
                                                                                       16
                                                                                                 The parties will need to move to lift this stay along with any stipulation to dismiss .it.
                                                                                       17

                                                                                       18

                                                                                       19                                                           _________________________________
                                                                                                                                                    U.S. District Judge Jennifer A. Dorsey
                                                                                       20                                                           Dated: December 2, 2020
                                                                                       21

                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28

                                                                                                                                              -3-
